DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the dependency is upon a cancelled.   The Office interprets the claim to depend from claim 1.
Claim 4 discloses “semicircle surface CORRESPONDS to a radius of the line”.  It is unclear what structure the term corresponds requires in the claim.  The Office interprets the limitation as shaped to receive the line.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nelson US Patent 3069738.

With respect to claim 1, Nelson discloses a line termination coupling comprising: 
a base component (11) having that includes a retention receiving element (20) within a line-side surface (line engaging side) of the base component; 
a line engagement component (Figure 1 of Nelson) that includes an engagement surface (Figure 1), wherein the engagement surface includes a portion that is perpendicular to the base component to engage a line (38), wherein the engagement surface abuts (as shown in Figure 1) the line-side surface, 
wherein the line engagement component comprises a hook structure (hook structure as shown in Figure 1), and wherein the hook structure is formed from the engagement surface including a semicircular surface (Figure 1) that abuts the line-side surface; and 
a removable retention component (12) that is configured to retain the line between the engagement surface and the removable retention component when the removable retention component is installed within the retention receiving element (16).


    PNG
    media_image1.png
    724
    610
    media_image1.png
    Greyscale


Figure 1 of Nelson
2. (Original) The line termination coupling of claim 1, wherein the retention receiving element includes a threaded hole (threaded portion as shown in Figure 1) to receive a bolt (12) of the removable retention component to retain the line between the engagement surface and the removable retention component.

3. (Canceled)

4. (Currently Amended) The line termination coupling of claim 1, wherein a radius of the semicircular surface corresponds to a radius of the line (shaped to receive the line).

5. (Currently Amended) The line termination coupling of claim 1, wherein the removable retention component, when installed, extends a distance from the line-side surface that is greater than or equal to a diameter of the semicircular surface (12 extends to a distance greater than the semicircle of surface as shown in Figure 1).

7. (Original) The line termination coupling of claim 1, wherein the base component and the line engagement component are a single component formed from a same material (base and engagement components are a single piece).

8. (Original) The line termination coupling of claim 1, wherein the removable retention component includes: a fastener (12 being a fastener) that is to be received within the retention receiving element (16), and a spacer (21) that is to fit between a fastener end of the fastener and the line-side surface.

9. (Original) The line termination coupling of claim 8, wherein the fastener is perpendicular to the line-side surface of the base component (12 being perpendicular to surface plane of line surface).

10. (Original) The line termination coupling of claim 1, wherein the removable retention component includes a threaded bolt (12 is threaded) that, when uninstalled, enables the line to be removed from the line termination coupling when the removable retention component is not installed within the retention receiving element (16).

Allowable Subject Matter
Claims 11-13, 15-16, 19-20 are allowed over prior art of record.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record either taken alone or in combination does not fairly teach or suggest the specifically claimed limitations as recited by Applicant, specifically Nelson US Patent 3069738 teaches a base with a hook structure but does not specifically disclose 
[claim 6] wherein the hook structure comprises: a set of rounded edge surfaces; and a set of lateral side surfaces, wherein rounded edge surfaces, of the set of rounded edge surfaces, abut the semicircular surface and corresponding lateral side surfaces of the set of lateral side surfaces;
[claim 11] a retention mechanism to enable the end loop to be installed and retained between the hook mechanism and the retention mechanism, wherein the retention mechanism comprises: a threaded bolt, and a threaded hole in a base of the hook mechanism;
[claim 16] wherein the second configuration of the line end includes a crimped end component and the second line retention configuration includes a crimped end receiver configured to receive the crimped end component, wherein the first line retention configuration and the second line retention configuration are attached to an outer surface of the line connection plate, and wherein the line connection plate includes a first through hole associated with the first line retention configuration and a second through hole that is associated with the second line retention configuration.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654